Name: Council Decision (EU) 2018/1485 of 28 September 2018 establishing the position to be adopted on behalf of the European Union as regards the amendments to the Annexes to the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) and to the Regulations annexed to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN)
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  transport policy;  technology and technical regulations;  land transport;  research and intellectual property;  organisation of transport;  international affairs
 Date Published: 2018-10-05

 5.10.2018 EN Official Journal of the European Union L 251/25 COUNCIL DECISION (EU) 2018/1485 of 28 September 2018 establishing the position to be adopted on behalf of the European Union as regards the amendments to the Annexes to the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) and to the Regulations annexed to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with the Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) entered into force on 29 January 1968. The European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN) entered into force on 29 February 2008. (2) The Union is not a Contracting Party to the ADR or to the ADN. All Member States are Contracting Parties to the ADR, and 13 Member States are Contracting Parties to the ADN. (3) Pursuant to Article 14 of the ADR, any Contracting Party can propose one or more amendments to the Annexes to the ADR. The Working Party on Transport of Dangerous Goods (WP.15) can adopt draft amendments to those Annexes. Pursuant to Article 20 of the ADN, the ADN Administrative Committee can adopt draft amendments to the Regulations annexed to the ADN. Such proposed amendments are to be deemed to have been accepted unless, within three months from the date on which the Secretary-General of the United Nations circulates them, at least one-third of the Contracting Parties, or five of them if one-third exceeds this figure, have given the Secretary-General written notification of their objection to the proposed amendments. (4) The proposed amendments adopted during the 2016 2018 biennium by WP.15 and the ADN Administrative Committee were circulated to the ADR and ADN Contracting Parties on 1 July 2018. (5) The proposed amendments are capable of decisively influencing the content of Union law, namely Directive 2008/68/EC of the European Parliament and of the Council (1). That Directive lays down requirements for the transport of dangerous goods by road, rail or inland waterways within or between Member States by referring to the ADR, to the Regulation concerning the International Carriage of Dangerous Goods by Rail (RID) in Appendix C to the Convention concerning International Carriage by Rail (COTIF) and to the ADN. Article 4 of Directive 2008/68/EC provides that the transport of dangerous goods between Member States and third countries is to be authorised in so far as it complies with the requirements of the ADR, RID or ADN, unless otherwise indicated in the Annexes to that Directive. Under Article 8 of Directive 2008/68/EC, the Commission is empowered to adapt the Annexes to that Directive according to scientific and technical progress, in particular to take account of amendments to the ADR, the RID and the ADN. (6) The proposed amendments concern technical standards or uniform technical prescriptions, with the objective of ensuring the safe and efficient transport of dangerous goods whilst taking into account scientific and technical progress in the sector and the developments of new substances and articles that pose a danger during their transport. The development of the transport of dangerous goods by road and inland waterways, both within the Union and between the Union and its neighbouring countries, is a key component of the common transport policy and ensures the proper functioning of all industrial branches that produce or make use of goods classified as dangerous under the ADR and the ADN. (7) All the proposed amendments are justified and beneficial, and should therefore be supported by the Union. The position to be adopted on behalf of the Union as regards the proposed amendments to the Annexes to the ADR and to the Regulations annexed to the ADN should therefore be based on the attachment to this Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union as regards the proposed amendments to the Annexes to the ADR and to the Regulations annexed to the ADN shall be based on the attachment to this Decision. Minor changes to the proposed amendments to the Annexes to the ADR and to the Regulations annexed to the ADN may be agreed without a further decision of the Council, in accordance with Article 2. Article 2 The position to be adopted on behalf of the Union as regards the proposed amendments to the Annexes to the ADR, as set out in Article 1, shall be expressed by those Member States which are Contracting Parties to the ADR, acting jointly in the interest of the Union. The position to be adopted on behalf of the Union as regards the proposed amendments to the Regulations annexed to the ADN, as set out in Article 1, shall be expressed by those Member States which are Contracting Parties to the ADN, acting jointly in the interest of the Union. Article 3 A reference to the accepted amendments to the Annexes to the ADR and to the Regulations annexed to the ADN, including the date(s) of their entry into force, shall be published in the Official Journal of the European Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13). ATTACHMENT Proposal Reference Document Notification Issue Comments EU Position 1 ECE/TRANS/WP.15/240 C.N.304.2018.TREATIES-XI.B.14 Draft amendments to annexes A and B of ADR Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 2 ECE/TRANS/WP.15/240/Add.1 C.N.304.2018.TREATIES-XI.B.14 Draft amendments to annexes A and B of ADR - Addendum (Reissued 8 June 2018) Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 3 ECE/TRANS/WP.15/240/Corr.1 C.N.304.2018.TREATIES-XI.B.14 Draft amendments to annexes A and B of ADR - Corrigendum (Reissued 8 June 2018) Technical consensus at the Working Party on the Transport of Dangerous Goods  WP.15. Agree with the amendments. 4 ECE/ADN/45 C.N.297.2018.TREATIES-XI.D.6 Draft amendments to the Regulations annexed to ADN Technical consensus at the ADN Administrative Committee. Agree with the amendments.